          Case 6:20-cv-00076-CCL Document 1 Filed 10/29/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


ANDREW THOMAS SWAGER,                          Case No. CV-20-076-H-CCL

                                               JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

UNITED STATES OF AMERICA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the petition is Dismissed without
 prejudice.

        Dated this 29th day of October 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
